MEMORANDUM **
Kenneth Talhelm, who is civilly committed pursuant to California’s Sexually Violent Predator Act, appeals pro se the district court’s summary judgment for defendants in his 42 U.S.C. § 1983 action alleging that employees of Atascadero State Hospital violated his constitutional *202rights when they failed to prevent another patient from attacking him. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo. Frost v. Agnos, 152 F.3d 1124, 1128 (9th Cir.1998). We affirm.
The district court properly granted summary judgment to the defendants because Talhelm failed to raise a genuine issue of material fact as to whether the hospital officials knew of, and purposefully disregarded a substantial risk to Talhelm’s safety. C.f. Neely v. Feinstein, 50 F.3d 1502, 1508 (9th Cir.1995) (holding that mental hospital officials are liable only if they exhibit “conscious indifference amounting to gross negligence.”) (internal citation omitted).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.